DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2019/0302589 A1).
Regarding claim 1, Abe teaches a light source (1a, 1b, figure 1);
A plurality of wavelength conversion units (9a and 9b, figure 1) each including a wavelength conversion region configured to receive light emitted from the light source and emit light with a wavelength different from a wavelength of the received light; and
A plurality of optical systems (8a, 8b, 10, figure 1) configured to form images of the wavelength conversion regions of the plurality of wavelength conversion units (see paragraph 0025), wherein
The light source is configured to irradiate the wavelength conversion units with light at a same timing (paragraph 0025); and
The plurality of optical systems are configured to cause the images of the wavelength conversion regions of the plurality of wavelength conversion units to be adjacent to or superimposed on each other (paragraph 0025).
Regarding claim 9, Abe teaches that the light source includes a plurality of excitation light sources each configured to irradiate one of the wavelength conversion regions with light at the same timing (1b, 1a, figure 1).
Regarding claim 10, Abe teaches that the light source includes an excitation light source configured to irradiate the wavelength conversion regions with excitation light and a light source configured to emit light having a wavelength not converted by the wavelength conversion region (paragraph 0024).
Regarding claim 11, Abe teaches the wavelength conversion regions are stationary (if the power is off they will be stationary).
Regarding claim 13, Abe teaches a spatial light modulator (17, figure 1) configured to turn on and off light for each pixel of the images of the wavelength conversion regions formed by the light source device according to claim 1, to form an image; and
A projection optical system (paragraph 0027) configured to magnify the image formed by the spatial light modulator and project the magnified image onto a projection surface.


Claim(s) 1-3, 8, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (US 2014/0211170 A1).
Regarding claim 1 Kitano teaches a light source (28, 12 and 14, figure 1; or alternatively 28, figure 10);
A plurality of wavelength conversion units (16, 12 and 14, figure 1, or alternatively figure 10) each including a wavelength conversion region (116, 114, 112, figure 2b) configured to receive light emitted from the light source and emit light with a wavelength different from a wavelength of the received light; and
A plurality of optical systems (44, 42, 46, 48, 60, figure 1; or alternatively figure 10) configured to form images of the wavelength conversion regions of the plurality of wavelength conversion units (paragraph 0045, light is condensed by 60, and beings to diverge again after the light tunnel therefore, there must be an image point somewhere for both 14 and 12 inside the light tunnel system), wherein
The light source is configured to irradiate the wavelength conversion units with light at a same timing (paragraph 0041); and
The plurality of optical systems are configured to cause the images of the wavelength conversion regions of the plurality of wavelength conversion units to be adjacent to or superimposed on each other (they are both formed in the light tunnel so must be at least adjacent to each other).
Regarding claim 2, Kitano teaches at least two wavelength conversion units (see figure 1 and paragraph 0041) among the plurality of wavelength conversion units include the wavelength conversion region and a non conversion region (118, figure 2b) configured to emit light received from the light source without conversion of the wavelength, and at a position to be irradiated with the light from the light source, the wavelength conversion region and the non-conversion region are alternately switched to emit light with different wavelengths in a time division manner; and
The light source is configured to, in a period for which a border between the wavelength conversion region and the non-conversion region of one of the at least two wavelength conversion units is irradiated with the light, irradiate the border between the wavelength conversion region, and the non-conversion region of another of the at least two wavelength conversion units with the light (paragraph 0041).
Regarding claim 3, Kitano teaches wherein the wavelength conversion region included in at least two wavelength conversion units among the plurality of wavelength conversion units each includes a first region (116, figure 2b) configured to emit light with a first wavelength and a second region (114, figure 2b) configured to emit light with a second wavelength different from the first wavelength (paragraph 0039), and at a position to be irradiated with the light from the light source, the first region and the second region are switched to emit light within the first wavelength and the second wavelength in a time division manner, and
The light source is configured to, in a period for which a border between the first region and the second region of one of the at least two wavelength conversion units is irradiated with the light, irradiate the border between the first region and the second region of another of the at least two wavelength conversion units with light (paragraph 0041).
Regarding claim 8, Kitano teaches a dividing unit configured to divide the light emitted from the light source and irradiate the wavelength conversion regions with a divided light at the same timing (302, figure 10).
Regarding claim 10, Kitano teaches the light source includes an excitation light source configured to irradiate the wavelength conversion regions with excitation light and a light source configured to emit light having a wavelength not converted by the wavelength conversion region (part of the excitation light will travel through the cutout region, and part will be converted).
Regarding claim 12, Kitano teaches a dividing unit (302, figure 10) configured to divide the excitation light emitted from the excitation light source into a plurality of divisional excitation lights and irradiate the wavelength conversion regions with the plurality of divisional excitation light (see figure 10).
Regarding claim 13, Kitano teaches a spatial light modulator (96, figure 1) configured to turn on and off light for each pixel of the images of the wavelength conversion regions formed by the light source device according to claim 1, to form an image; and
A projection optical system (98, figure 1), configured to magnify the image formed by the spatial light modulator and project the magnified image onto a projection surface.

Claim(s) 4, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2012/0268503 A1).
Regarding claim 4, Sugiyama teaches a light source (120, 220, figure 1A);
A wavelength conversion unit (31, figure 1A) including a plurality of wavelength conversion regions (313, 315, paragraph 0043, figure 1A) each configured to receive light emitted from the light source and emit light with a wavelength different from a wavelength of the received light; and
A plurality of optical systems (150, 250, figure 1A) configured to form images of the plurality of wavelength conversion regions; wherein
The light source is configured to irradiate the plurality of wavelength conversion regions with light at a same timing (figure 13); and
The plurality of optical systems are configured to cause the images of the plurality of wavelength conversion regions to be adjacent to each other or superimposed on each other (paragraph 0060; ‘point of light’ is the image of the conversion light).
Regarding claim 15, Sugiyama teaches the light source includes a plurality of excitation light sources each configured to irradiate one of the plurality of wavelength conversion regions with light at a same timing (see figure 13).
Regarding claim 16, Sugiyama teaches the light source includes an excitation light source (10, 10, figure 1A) configured to irradiate the plurality of wavelength conversion regions with excitation light, and a light source (241, 251, figure 1A) configured to emit light having a wavelength not converted by the wavelength conversion region.
Regarding claim 17, Sugiyama teaches the plurality of wavelength conversion regions are stationary (they will be stationary when the power is off).
Regarding claim 19, Sugiyama teaches a spatial light modulator (618, 617, 619, figure 13) configured to turn on an off light for each pixel of the images of the plurality of wavelength conversion regions formed by the light source device according to claim 4, to form images, and
A projection optical system (624, figure 13) configured to magnify the image formed by the spatial light modulator and project the magnified image onto the projection surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2012/0268503 A1) in view of Kitano et al. (US 2014/0211170 A1).
Regarding claim 14 and 18, Sugiyama does not teach a dividing unit configured to divide the plurality of light emitted from the light source and irradiate the plurality of wavelength conversion regions with divided light at a same time.
Kitano teaches a dividing unit configured to divide the light emitted from the light source and irradiate the wavelength conversion regions with a divided light at the same timing (302, figure 10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the light source of Sugiyama to use a single light bank in a divided manner as taught in Kitano in order to more easily perform maintenance on the projection device (paragraph 0079).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 6, closest prior art is Sugiyama which does not teach dividing the wavelength conversion regions each into plural wavelength conversion regions and/or a transparent region in the embodiment relied upon, nor is the embodiment relied upon suitable for such a modification because the claim upon which it these depend requires that two images be formed of the wavelength conversion unit simultaneously.
Claim 7 contains allowable subject matter at least inasmuch as it depends from claim 5.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/09/2022